ORDER

PER CURIAM.
In this civil action, plaintiffs filed a two count petition against defendant, American Motorists Insurance Co., alleging breach of contract (Count I) and bad faith tort (Count II). The trial court dismissed Count II of plaintiffs’ petition on the ground that the tort of bad faith does not exist in Missouri with respect to first party claims by an insured against an insurance company.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).